UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 28, 2014 METHES ENERGIES INTERNATIONAL LTD (Exact name of Registrant as specified in its charter) Nevada 001-35652 71-1035154 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3651 Lindell Road, Suite D-272, Las Vegas, Nevada (Address Of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code: (702) 932-9964 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to Vote of Security Holders. On October 28, 2014, Methes Energies International Ltd. (the “Company”) held its 2014 Annual Meeting of Stockholders.At that meeting, the Company’s stockholders: ● Re-elected all five of the incumbent directors to serve until the next annual meeting of stockholders and their successors are elected and qualified; and ● Approved, on an advisory basis, the appointment of MNP LLP as the Company’s independent auditors for the 2014 fiscal year. The specific votes with respect to the aforementioned were as follows: 1. Election of directors: VOTES NAME FOR WITHHELD Michel G. Laporte Kebir Ratnani John Pappain Perichiyappan Senthilnathan Anthony T. Williams 2. Advisory approval of the appointment of MNP LLP as the Company’s independent auditors for the 2014 fiscal year: VOTES FOR AGAINST ABSTAIN 0 * 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Methes Energies International Ltd. Dated: November 5, 2014 By: /s/Michel G. Laporte Michel G. Laporte, Chief Executive Officer 3
